Citation Nr: 1704218	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-30 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

These matters were previously before the Board in June 2016, when they were remanded for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A bilateral hearing loss disability did not manifest in service or within one year thereafter; and the probative evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to service.

2.  Tinnitus did not manifest in service or within one year thereafter; and the probative evidence is against a finding that the Veteran's current tinnitus is related to service.

3.  Hypertension did not manifest in service or within one year thereafter; and the probative evidence is against a finding that the Veteran's current hypertension is related to service.


CONCLUSIONS OF LAW

1.  The requirements to establish service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The requirements to establish service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The requirements to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify     was satisfied by a letters in June 2011 and August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, VA has made reasonable efforts to obtain relevant records sufficiently identified by the Veteran including service treatment records, post-service VA treatment records, private treatment records, and VA examination reports and opinions.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

There has been substantial compliance with the June 2016 remand directives.  In      a July 2016 letter VA requested that the Veteran identify any relevant private treatment records; VA audiological and hypertension examinations were provided in July 2016; and all identified private treatment records were obtained in August 2016.  The Board acknowledges that additional private treatment records were obtained subsequent to the VA examinations.  Nevertheless, a review of the records reveals that the additional evidence does not contradict the examiners' opinions     or suggest that addendum opinions are necessary.  Neither the Veteran nor his representative have asserted otherwise.  As such, the Board finds that there has   been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria for Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss, tinnitus, or hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically  on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hearing Loss and Tinnitus

The Veteran contends that his current hearing loss disability and tinnitus initially manifested during service or are otherwise related to his in-service noise exposure resulting from his duties as a military service air police officer. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000,  4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016). 

VA and private treatment records indicate that the Veteran currently has tinnitus and a bilateral hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385 (2016).  Accordingly, the first criteria for establishing service connection have been met. 

The Veteran's service treatment records are devoid of any instance of complaints of, treatment for, or diagnoses related to hearing loss or tinnitus.  Additionally,     the Veteran's January 1974 retirement physical examination indicated that the Veteran's ears and ear drums were clinically normal.  Audiometric testing revealed auditory thresholds of 10 and 15 decibels at 500 Hz in the right and left ear, respectively.  Auditory thresholds of 0 or 5 decibels were noted at 1000, 2000, 3000, and 4000 Hz, bilaterally.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss); cf. 38 C.F.R. § 3.385 (2016).  The Veteran's DD Form 214 indicates that his military occupational specialty as Air Police Officer.  As such, noise exposure is conceded.  Accordingly, the second criteria for establishing service connection have been met.  

The claims file contains extensive post-service treatment records from 1975 the Air Force Academy Clinic.  Hearing evaluations in January 1976, April 1980, and March 1981, conducted in association with the occupational hearing conservation programs, indicated auditory thresholds within normal limits.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  


A February 1983 hearing conservation record noted the following auditory thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
10
25
LEFT
15
5
15
25
25

A May 8, 1984 report of medical history noted that the Veteran reported that his hearing was worsening.  He noted a history of noise exposure from as a military police officer from October 1954 to October 1974, and had a history of occupational noise exposure from October 1974 to present in his occupation as an air condition mechanic and welding mechanic.  The corresponding evaluation by D. A. E. indicated that the Veteran's slight decreased ability to hear was secondary to his work environment and age.  A May 11, 1984 hearing conservation record noted the following auditory thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
10
10
25
LEFT
15
15
10
25
25

A January 22, 1985 consultation record noted that the Veteran reported intermittent tinnitus for the last two week.  He noted that he worked around loud machinery.  He was referred to audiology for an evaluation.  A February 4, 1985 ears, nose, and throat clinic note indicated that the Veteran reported experiencing intermittent tinnitus for the last two weeks.  The Veteran reported that he worked around loud noises but that he used ear protection when he could find it.  The record further notes that the Veteran's hearing was essentially within normal limits except for a mild sound notch at 4000 Hz bilaterally.  The audiologist opined that it was possible that the Veteran's tinnitus was due to noise exposure; therefore, the Veteran should consistently wear ear protection.  



A February 4, 1985 hearing evaluation noted the following auditory thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
15
25
30
LEFT
25
15
20
30
35

The Veteran was provided a VA audiology examination in November 2006.  He reported that he had noticed a gradual decrease in his hearing sensitivity.  He also endorsed bilateral constant tinnitus.  The examiner noted that the Veteran had a history of noise exposure during his 22 years of service in the Air Force as an Air Police Officer.  Specifically, the Veteran reported that he was exposed to loud noises as a member of the pistol team and from jets.  The Veteran denied any non-military noise exposure.  Audiometric testing confirmed that the Veteran had a bilateral hearing loss disability for VA purposes.  The examiner opined that because the Veteran's retirement audiogram documented normal hearing bilaterally, his hearing loss and tinnitus were less likely than not due to his military noise exposure.  

A September 23, 2013 audiology note by C. C. of the 10th Medical Group stated that the Veteran reported noise exposure from aircraft while on active duty without the benefit of hearing protection.  He also reported constant tinnitus for several years.      C. C. noted that the Veteran had brought copies of hearing evaluations from 1995 when he retired from active duty, and a more recent one from 2004 which documented progressive high frequency sensorineural hearing loss.  Based on the forgoing, C .C. opined that it was more likely than not that the Veteran's hearing loss was due to his history of hazardous noise exposure without the use of hearing protection for 15 years while on active duty.  

In a March 2016 letter, Dr. J. W. stated that the Veteran had a significant history     of hearing loss due to many years of jet engine noise as a result of his career in the military, which is certainly service-connected.  

A March 2016 treatment record from Peak View Audiology noted the Veteran's report that his hearing loss was due to noise exposure as a military security police officer.  K. S. stated that in her opinion, it was at least as likely or not that the Veteran's hearing loss was a result of his noise exposure during his military service.  

At his March 2016 hearing, the Veteran testified that during his tenure as an air police officer he was not allowed to wear hearing protection because he needed to be able to hear somebody walking up on him while he performed guard duties.  The Veteran testified that he was unable to pinpoint when his hearing loss and tinnitus began because the onset was gradual.  

The Veteran was provided a VA audiology examination in July 2016.  The examiner noted that the Veteran had a bilateral hearing loss disability and tinnitus.  The examiner noted the Veteran's military noise exposure, and noted post- service noise exposure as a commercial air condition and refrigeration worker.  With regard to the cause of these conditions, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by or a result of the Veteran's military service.  The examiner acknowledged that the Veteran was exposed to potentially hazardous noise levels while in the military and that the Veteran also reported subjective hearing loss during his military service.  However, the examiner noted that audiometric testing conducted during service and at discharge indicated that the Veteran did not have a significant threshold shift beyond normal measurement variability during service.  Therefore the evidence     of record showed the Veteran did not have hearing injury while in service.  The examiner further noted that in his judgment the audiometric thresholds measured while in service were within normal measurement variability.  The examiner noted that he was aware of Hensley v. Brown and that it was important to note that he was not stating that the Veteran's hearing was "normal" hearing.  

The examiner stated that while many factors are involved in determining whether there was a significant threshold shift, one critical factor was whether there was a significant threshold shift beyond measurement variability/normal progression.    The examiner noted that behavioral measurements always involve some degree of variability and that such differences do not constitute injuries.  The examiner opined that the available evidence clearly and convincingly showed the Veteran did not have a significant threshold shift beyond normal measurement variability during service.  As such, it was the examiner's opinion, based on his expertise and a careful review of the evidence, that the record clearly and convincingly rebuts      the Veteran's subjective report of hearing loss while in service.  Therefore, in the absence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure could not be assumed to exist.

The examiner again noted that noise exposure during service was conceded, however, the evidence indicated that there was no noise injury during service.  The examiner further noted that such a finding was not medically contradictory.  The examiner noted that research, including an Institute of Medicine study from 2006 and an American College of Occupational and Environmental Medicine study from 2012, indicated that not everyone who is exposed to hazardous noise will suffer a noise injury, and that delayed onset hearing loss due to previous noise exposure   was unlikely to occur.  Accordingly, in the absence of a significant threshold shift beyond normal measurement variability during service (no hearing injury while in service), any hearing loss occurring following service was less likely as not caused by or a result of noise exposure while in service.

The examiner noted that many factors can contribute to hearing loss and / or tinnitus following service such as recreational, occupational, environmental noise exposure, aging, disease, medications, environmental pollution, genetic factors, smoking, etc.  Therefore, in the absence of objective audiometric evidence of noise injury during service, an affirmative opinion that the Veteran experienced a latent undiagnosed noise injury would be utter speculation and directly contradict the objective evidence of record.  Accordingly, the Veteran's hearing loss and tinnitus were      less likely as not caused by or a result of noise exposure during service.

After reviewing the evidence of record, the Board finds that the July 2016 VA audiologist's opinion is the most probative evidence.  The examiner reviewed the entire claims file, examined the Veteran, and noted his reports of in-service and post-service noise exposure.  The opinion was accompanied by a rationale for the conclusion reached.  Accordingly, it is accorded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is     the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board has not overlooked the September 2013 and March 2016 private opinions indicating that the Veteran's hearing loss is related to his military service.  Nevertheless, the Board finds those opinions less probative than the July 2016 examiner's opinion.  Specifically, the September 2013 opinion is based on the inaccurate premise that the 1995 audiogram was performed contemporaneous to    the Veteran's discharge from active service.  While the March 2016 opinion noted the Veteran's in-service noise exposure, it did not address his normal hearing at the time of his retirement from active service, the absence of a bilateral hearing loss disability for many years thereafter, or the Veteran's post-service noise exposure.  Accordingly, the positive opinions are afforded minimal probative weight.  Id.

The Board has also not overlooked the Veteran's lay statements regarding the onset and etiology of his hearing loss.  While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms such as decreased hearing acuity and ringing in his ears, the diagnosis and extent of hearing loss and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion as to the onset and etiology of his hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the audiometric results during service, the Veteran's post-service medical records, and the opinion of the VA examiner to    be of significantly greater probative weight as to the status of the Veteran's hearing during service and whether current hearing loss disability is related to service, than the Veteran's lay assertions regarding the onset and etiology of his current hearing loss.

To the extent that the Veteran asserted that his tinnitus began during service, the Board finds that such assertion is not persuasive as it is inconsistent with his January 1985 statement that his tinnitus began approximately two weeks ago         and his March 2016 testimony that he could not pinpoint the onset of his tinnitus.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against    a veteran's lay evidence).

With regard to presumptive service connection, there is no competent, credible, and probative evidence of hearing loss disability or tinnitus to a compensable degree within one year of his separation from service.  On the contrary, post-service treatment records indicate that the Veteran did not have tinnitus or a compensable hearing loss disability for many years after service.

Accordingly, the Veteran's bilateral hearing loss disability and tinnitus were not shown in service or for many years thereafter, and the most probative evidence       is against a finding that they are related to active service.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Hypertension

The Veteran contends that his hypertension initially manifested during service or    is otherwise related to service.  Specifically, he asserts that it is secondary to the constant stress and tension that he experienced during service.  At his March 2016 hearing, the Veteran testified that he experienced chest pain in 1969 while stationed in Japan.  He stated that he also had numerous incidents of hypertension in January 1974 and August 1974. 

Private and VA treatment records indicate that the Veteran is diagnosed with hypertension.  Accordingly, the first criteria for establishing service connection have been met.  The remaining question is whether the current condition is related to service.  

The Veteran's service treatment records are devoid of any diagnosis of hypertension.  Nevertheless, while his service treatment records note mostly normal blood pressure readings, they do document some elevated blood pressure readings.  In this regard, on September 30, 1970 the Veteran's blood pressure was 108/76; on April 23, 1960 it was 92/54; on December 29, 1963 it was 124/80; on January 8, 1970 it was 114/68; on November 10, 1972 it was 124/92; on November 13, 1972 it was 146/90; on November 16, 1972 it was 124/78; on September 14, 1974 it was 124/88; and on February 6, 1974 it was 134/86.  Reports of physical examination on January 12, 1967, June 15, 1970, and January 1974 noted no vascular or heart abnormalities and the Veteran's blood pressure readings were 112/76, 110/74, and 128/74 respectively.  

The claims file contains extensive post-service treatment records from 1975 to present.  For the sake of brevity the Board will only address the most pertinent records.  Treatment records from the Air Force Academy clinic from December 1975 to February 18, 1986 consistently noted that the Veteran was not on any medications.  While they documented some elevated blood pressure readings,    they were silent for any diagnosis of or treatment for hypertension.  Specifically, a December 29, 1975 treatment record noted that the Veteran's blood pressure was 130/80 and was 130/84 upon repeat reading.  A January 13, 1976 examination report indicated that the Veteran's blood pressure was 104/61.  Occupational health screening notes from February 1979, January 1980, January 1981, January 1982, February 1983 indicated blood pressure readings of 130/82, 120/78, 120/90, 120/80, 120/80, and 110/80 respectively.  The screening notes did not indicate that the Veteran was on anti-hypertensive medication.  A March 10, 1987 treatment record from the Air Force Academy clinic noted that the Veteran had elevated blood pressure of 130/100 and was started on Atenolol for blood pressure control. 

The Veteran was provided a VA examination in July 2016.  At that time, the Veteran reported that he was diagnosed with hypertension in 1969 at the Air Force Academy after several episodes of high blood pressure were noted in 1968 while he was stationed in Japan.  The Veteran noted that the Japanese base had only a small dispensary so he was not started on medication until he arrived at the Air Force Academy.  He states that he was continued on the same medication until 1995, when his medication was changed.  

The examiner noted that the Veteran's service treatment records revealed largely normal blood pressure readings.  The examiner noted that treatment records from the Veteran's base in Japan, which are dated around the time the Veteran reported being diagnosed with hypertension, were silent for any mention of or treatment    for hypertension.  The examiner noted that service treatment records from November 10 and 13, 1972 noted elevated blood pressure readings of 124/92        and 146/90.  Nevertheless, a November 16, 1972 treatment record indicated a normal blood pressure of 128/74.  The examiner further noted that the November 10, 1972 treatment record indicated that the Veteran was being treated for "bad hemorrhoids."  The examiner also noted that the Veteran's January 1974 report of medical examination at retirement noted a normal blood pressure of 128/74 and no mention of antihypertensive medication.  It did however note that the Veteran was treated for hyperventilation in July 1970 and August 1970.  

The examiner opined that the Veteran's hypertension was less likely than not related to his military service.  The examiner explained that the Veteran's service treatment records were silent for any diagnosis or treatment for hypertension.  The examiner acknowledged that the records contained a few minimally elevated blood pressure readings, but such records appeared to be associated with other acute illnesses such as bad hemorrhoids or gastroenteritis that would be sources of pain and temporary blood pressure elevations.  Otherwise, the Veteran's in-service blood pressure checks were within normal limits.  With regard to the Veteran's reports     of in-service treatment for hypertension, it was possible the Veteran confused hypertension, which he was not treated for, with hyperventilation, which he was treated for.  With regard to the Veteran's assertion that his hypertension developed due to stress during service, the examiner opined that was also less likely than not.  The examiner noted that numerous service treatment records related to anxiety and atypical stress reflected in-service stress, but there was no consistent elevation of the Veteran's blood pressure noted in these entries, or at his retirement physical.  Therefore, the Veteran's hypertension was less likely than not related to any event, injury, or illness in service. 

After reviewing the evidence of record, the Board finds that the July 2016 VA examiner's opinion is the most probative evidence.  The examiner reviewed the entire claims file, examined the Veteran, and considered the Veteran's reports of   in-service and post-service hypertension.  The opinion provided was accompanied by a rationale for the conclusion reached.  Accordingly, the opinion is accorded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 302-04.  There is no medical opinion to the contrary.

To the extent the Veteran contends that his current hypertension arose in service or is otherwise related to service, the Board notes that as a lay person, the Veteran is not competent to diagnose hypertension or determine the etiology thereof, as such matters require medical expertise.  See Jandreau, 492 F.3d at 1376-77.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  Moreover, while the Veteran has alleged he was diagnosed with hypertension in 1969 and on medication ever since, the Board   finds such assertion is not persuasive as it is inconsistent with medical records contemporaneous to service, which make no mention of the Veteran taking antihypertensive medication until 1987.  See Buchanan, 451 F.3d at 1336-1337.  

In sum, hypertension was not shown in service or for many years thereafter, and that the most probative evidence is against a finding that the current hypertension is related to active service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for hypertension is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


